                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   SOUTHERN DIVISION
                                      7:10-CR-144-D-1
                                       7:17-CV-196-D

 JAMES WILLIAM PAUL SANDERSON,                       )
                                                     )
                 Petitioner,                         )
                                                     )
                 V.                                  )                      ORDER
                                                     )
 UNITED STATES OF AMERICA,                           )
                                                     )
                 Respondent.                         )


        This matter was referred to the undersigned to conduct an evidentiary hearing on one of

the claims raised in petitioner' s motion (D.E. 197) to vacate, set aside, or correct his sentence

pursuant to 28 U.S.C. § 2255. See 11January2019 Order (D.E. 211). Specifically, an evidentiary

hearing is required to determine whether trial counsel failed to file an appeal at petitioner' s request.

Because petitioner has previously demonstrated that he is financially unable to obtain adequate

representation (see D.E. 7, 8), the Federal Public Defender is DIRECTED to provide representation

in this matter pursuant to Rule 8(c) of the Rules Governing Section 2255 Proceedings, 28 U.S.C.

§ 2255(g), and 18 U.S.C. § 3006A(a)(2)(B). This appointment shall be LIMITED to representation

of petitioner on the motion to vacate.

       The court further determines that petitioner is unable to pay the fees of any witness, and

pursuant to Federal Rule of Criminal Procedure 17(b), the Clerk shall issue a subpoena for any

witness necessary to support petitioner's position on the matter specified herein.

       It is FURTHER ORDERED that the United States Marshal shall serve any subpoena

presented to him in this case by the office of the Federal Public Defender, and shall pay the
appropriate fees and expenses to witnesses so subpoenaed, in accordance with Fed. R. Crim. P.

17(b).

         SO ORDERED, this _i_Cday of January 2019.




                                                 J
                                                 United States Magistrate Judge




                                             2
